Harris County Public Defender's Office
1201 Franklin, 13th floor                                        Office No.: 713-368-0016
Houston, Texas 77002                                               Fax No.: 713-368-9278

March 18, 2015
                                                                          TrfSHN
Richard Scott
TDCj # 01947385
Bartlett Unit                                                            MAR 27 2015
1018 Arnold Drive
Bartlett, Texas 76511                                              | C**"0™* *P™NE
Re: your appeal

Dear Mr. Scott:


I am enclosing a copy of the brief I filed on your behalf, as well as a copy of the
Motion to Withdraw. I am explaining my reasoning for filing what is known as a
frivolous appeal brief, or Anders brief, in a separate letter.

I am required to send you the enclosed form. The form asks the court of appeals to
provide you with a copy of the appellate record in your case and also asks that court
to give you a 30-day extension of time to file your response to my Anders brief, if you
choose to do so.


The form also asks for a copy of the appellate record in your case.

Please note that I have already sent you a copy of the complete record in your
case, which consist of a Clerk's Record and four volumes of the Reporter's
Record. If you send this form back to the court of appeals, please sign in both spaces
provided, confirming what I have sent you already. If you intend to file your own
brief, as I've explained in my other letter, then you should ask for another 30 days to
file your brief, so sendin the signed form (to the address above) which asks for that.

Very truly yours,

/s/ Bob Wicoff
Bob Wicoff
Attorney at Law

cc: Clerk, 1.4th Court ofAppeals (by efile)
Return to:


Fourteenth Court of Appeals
301 Fannin, Room 245
Houston, TX 77002

                                     NO. 14-14-00726-CR



Richard Anthony Scott                          §           COURT OF APPEALS

v.                                             §           14TH DISTRICT

The State of Texas                             §           HOUSTON, TEXAS

                      Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

       On March 18, 2015, appellant's appointed counsel filed a brief in the above styled
and numbered cause pursuant toAnders v. California, 386 U.S. 738 (1967).

       Richard Anthony Scott, appellant, moves this court to provide him/her access to a

copy of the appellate record including the clerk's record and the court reporter's record.
       Appellant requests an extension of time of 30 days from the date he/she receives the

appellate record to file a pro se response to counsel'sAnders brief.

                                                   Respectfully submitted,



                                                   Pro se Appellant

NOTE: I have already received from my court-appointed attorney, Bob Wicoff, the Clerk's
Record (1 volume) and the Reporter's Record (4 volumes), as well as a copy of the Motion
to Withdraw and a copy of the Appellant's Brief in Support of Motion to Withdraw.


                                                   Pro se Appellant                     Date